                  UNITED STATES BANKRUPTCY COURT
                   EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION
In the Matter of:                          In Bankruptcy:

SANDRA LYNN HOOTMAN,                                       Case No. ​19-30639-dof
                                                           Chapter 13
      Debtor(s).                                           Hon. Daniel Opperman

                    TIMOTHY J. MILLER’S OBJECTION
                   TO DEBTOR’S CLAIMS OF EXEMPTION

      Timothy J. Miller, Chapter 7 Trustee (the “Chapter 7 Trustee”) of the

bankruptcy estate of Bradley K. Hootman (Case No. ​18-51843-tjt, E.D. Mich.), by

and through his attorneys, ​Clayson, Schneider & Miller, P.C., and for his Objection

to Debtor’s Claims of Exemption, states as follows:


                                  JURISDICTION

1. The Bankruptcy Court has jurisdiction over allowance or disallowance of

    claims against the estate or exemptions from property of the estate pursuant to

    28 U.S.C. § 157(b)(2)(B)​ and ​Fed. R. Bankr. P. 4003​.


2. This matter constitutes a “core proceeding” under ​28 U.S.C. § 157(b)(2).


                                        FACTS

3. Sandra Lynn Hootman (“Debtor”) filed her Chapter 13 bankruptcy petition on

    March 18, 2019 (the “Petition Date”).




 19-30639-jda      Doc 31   Filed 05/03/19   Entered 05/03/19 13:41:54   Page 1 of 13
4. Prior to the Petition Date, Debtor’s ex-spouse Bradley K. Hootman (“Bradley”)

   filed a Chapter 7 bankruptcy case, referenced above, on August 27, 2018

   (“Bradley’s Case”).


5. The Chapter 7 Trustee is the duly appointed chapter 7 trustee of Bradley’s

   Case.


6. During the Chapter 7 Trustee’s investigation into Bradley’s financial affairs,

   Trustee consulted with realtor Alan Stalter of Elite REO Services to obtain an

   independent valuation of Bradley’s former and Debtor’s current residence,

   8202 Hyne Rd., Brighton, MI 48114 (the “Property”).


7. Alan Stalter advised the Chapter 7 Trustee that the Property is worth

                                    ​ oc # 30).
   approximately $220,000.00. (​See D


8. The Chapter 7 Trustee determined that Bradley fraudulently transferred his

   interest in the Property to Debtor on or about July 12, 2018 under 1​1 U.S.C. §

   548​ and ​M.C.L. 566.34​ (the “Trustee’s Claim”).


9. The Trustee’s Claim stems from a Consent Judgment of Divorce entered in

   Debtor and Bradley’s divorce case on July 12, 2018.




 19-30639-jda   Doc 31   Filed 05/03/19   Entered 05/03/19 13:41:54   Page 2 of 13
10. The Consent Judgment of Divorce awarded Debtor 50% of the marital portion

    of Bradley’s City of Ann Arbor Pension, and $13,500 of Bradley’s “ICMA 457

    Plan” through his employment with the City of Ann Arbor (collectively, the

    “Retirement Interests”).


11. On or about March 29, 2019 the Chapter 7 Trustee was notified of Debtor’s

    bankruptcy case.


12. On April 1, 2019, the Chapter 7 Trustee filed a proof of claim based on the

    Trustee’s Claim.


13. Debtor filed her proposed Chapter 13 Plan (Docket No. 16, the “Plan”).


14. The Plan’s attached Liquidation Analysis (​Id.,​ p. 7) lists the Fair Market Value

    of the Property as $180,000.00, and after subtracting liens and exemptions,

    lists the non-exempt equity as $3,203.00.


15. The Plan proposes to pay $14.48 to Class 9 General Unsecured Creditors.


16. Debtor’s Schedule C (Docket No. 20) claims certain property as exempt from

    the estate, including:




 19-30639-jda    Doc 31      Filed 05/03/19   Entered 05/03/19 13:41:54   Page 3 of 13
      a. “8202 Hyne Road Brighton, MI 48114 Livingston County” valued at

           $180,000.00 under ​M.C.L. 600.5451(1)(m)​;


      b. “Pension [...]” valued at “Unknown” in the amount of “100%” under

           M.C.L. 38.1683​;


      c. “Pension [...]” valued at “Unknown” in the amount of “100%” under ​29

           U.S.C. § 1056(d)​;


      d. “Pension [...]” valued at “Unknown” in the amount of “100%” under ​11

           U.S.C. § 522(b)(3)(C)​;


      e. “Federal and State Tax refunds for 2018” valued and claimed at

           $6,700.00 under ​M.C.L. 600.5311​; and


      f.   “Checking and savings: Lake Trust Credit Union” valued and claimed at

           $190.00 under ​M.C.L. 600.5311​.


17. On April 11, 2019, the Chapter 7 Trustee requested Debtor consent to the relief

    requested in this motion in accordance with ​L.B.R. 9014-1(h)​, but to date

    Debtor failed to consent.


                                     ARGUMENT

18. Debtor’s exemption in the Property is objectionable to the extent it impairs the




 19-30639-jda    Doc 31   Filed 05/03/19   Entered 05/03/19 13:41:54   Page 4 of 13
    Chapter 7 Trustee’s interest in the same. The Chapter 7 Trustee disputes

    Debtor’s valuation in the Property (as more fully set forth in the Chapter 7

    Trustee’s objection to Debtor’s proposed Chapter 13 plan), but even if the

    Property sold for $180,000 (Debtor’s valuation), after payment of the mortgage

    balance (~$137,000) and estimated 10% sale costs (~$18,000), net proceeds

    would total approximately $25,000. In such a hypothetical sale, the Chapter 7

    Trustee would be entitled to half of net proceeds, or $12,500.


19. Debtor fails to specify a specific dollar amount for which she proposes to

    exempt her interest in her ex-husband’s pension, but rather claims her interest

    as “100%” exempt.


20. Trustee requested from Debtor but did not receive verification of the transfer of

    the Retirement Interests, as well as verification of whether or not said funds

    shall continue their status as tax exempt retirement funds.


21. Debtor’s claims of exemption listed above in Paragraph 14(b), (c), and (d) are

    objectionable as they do not specify a specific dollar amount for which Debtor

    purports to exempt the same.


22. Debtor’s claims of exemption listed above in Paragraph 14(b), (c), and (d) are

    objectionable to the extent they claim as exempt the Retirement Interests, as



 19-30639-jda    Doc 31   Filed 05/03/19   Entered 05/03/19 13:41:54   Page 5 of 13
    Debtor has not provided verification of their status.


23. M.C.L. 600.5311 is a Michigan state statute pertaining to exemptions when a

    petition and assignment of wages is filed and a receiver is appointed for the

    same, and the statute does not apply to this case nor any United States

    Bankruptcy Court case.


24. Therefore, Debtor’s claims of exemption in “Federal and State Tax refunds for

    2018” and “Checking and savings: Lake Trust Credit Union” under ​M.C.L.

    600.5311​ are objectionable.


25. This objection is authorized and timely under ​Fed. R. Bankr. P. 4003.


      WHEREFORE​, the Trustee prays that the Debtor’s claims of exemption are

denied pursuant to the proposed order submitted herewith.


                                   Respectfully submitted,

                                   CLAYSON​, ​SCHNEIDER & MILLER P.C.

Dated: May 3, 2019                 /s/ David P. Miller, attorney
                                   David P. Miller (P79911)
                                   645 Griswold, Suite 3900
                                   Detroit, MI 48226
                                   (313) 237-0850
                                   david@detlegal.com




 19-30639-jda    Doc 31   Filed 05/03/19    Entered 05/03/19 13:41:54   Page 6 of 13
                  UNITED STATES BANKRUPTCY COURT
                   EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION
In the Matter of:                          In Bankruptcy:

SANDRA LYNN HOOTMAN,                                        Case No. ​19-30639-dof
                                                            Chapter 13
      Debtor(s).                                            Hon. Daniel Opperman


            BRIEF IN SUPPORT OF TIMOTHY J. MILLER’S
          OBJECTION TO DEBTOR’S CLAIMS OF EXEMPTION

    For the reasons set forth in the Timothy J. Miller’s Objection to Debtor’s

Claims of Exemption, filed herewith, the Trustee prays that this Court deny the

objectionable claims of exemption and enter the proposed order attached hereto.

                                  Respectfully submitted,

                                  CLAYSON​, ​SCHNEIDER & MILLER P.C.

Dated: May 3, 2019                /s/ David P. Miller, attorney
                                  David P. Miller (P79911)
                                  645 Griswold, Suite 3900
                                  Detroit, MI 48226
                                  (313) 237-0850
                                  david@detlegal.com




 19-30639-jda      Doc 31   Filed 05/03/19   Entered 05/03/19 13:41:54   Page 7 of 13
                  UNITED STATES BANKRUPTCY COURT
                   EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION
In the Matter of:                          In Bankruptcy:

SANDRA LYNN HOOTMAN,                                       Case No. ​19-30639-dof
                                                           Chapter 13
      Debtor(s).                                           Hon. Daniel Opperman

                             [​proposed​]
               ORDER SUSTAINING TRUSTEE’S OBJECTION
                 TO DEBTOR’S CLAIMS OF EXEMPTION

      Timothy J. Miller, having filed an Objection to Debtor’s Claims of

Exemption, having filed and served the same upon all parties in interest as required

by court rule, there being no response, and the Court being otherwise duly

informed:


      IT IS HEREBY ORDERED ​that Timothy J. Miller’s objection to Debtor’s

claims of exemption is ​SUSTAINED​.


      IT IS FURTHER ORDERED that the Debtor’s claims of exemption in the

following property are ​DENIED​:


      a. “8202 Hyne Road Brighton, MI 48114 Livingston County” valued at

            $180,000.00 under ​M.C.L. 600.5451(1)(m)​;




 19-30639-jda      Doc 31   Filed 05/03/19   Entered 05/03/19 13:41:54   Page 8 of 13
    b. “Pension [...]” valued at “Unknown” in the amount of “100%” under

         M.C.L. 38.1683​;


    c. “Pension [...]” valued at “Unknown” in the amount of “100%” under ​29

         U.S.C. § 1056(d)​;


    d. “Pension [...]” valued at “Unknown” in the amount of “100%” under ​11

         U.S.C. § 522(b)(3)(C)​;


    e. “Federal and State Tax refunds for 2018” valued and claimed at

         $6,700.00 under ​M.C.L. 600.5311​; and


    f.   “Checking and savings: Lake Trust Credit Union” valued and claimed at

         $190.00 under ​M.C.L. 600.5311​.




19-30639-jda   Doc 31   Filed 05/03/19   Entered 05/03/19 13:41:54   Page 9 of 13
                  UNITED STATES BANKRUPTCY COURT
                   EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION
In the Matter of:                          In Bankruptcy:

SANDRA LYNN HOOTMAN,                                                      Case No. ​19-30639-dof
                                                                          Chapter 13
           Debtor(s).                                                     Hon. Daniel Opperman


                                 NOTICE OF OBJECTION TO
                              DEBTOR’S CLAIMS OF EXEMPTION

      Clayson, Schneider & Miller P.C., on behalf of Timothy J. Miller, has filed
papers with the court entitled Objection to Debtor’s Claims of Exemption.

      Your rights may be affected. You should read these papers carefully
and discuss them with your attorney, if you have one in this bankruptcy case.
(If you do not have an attorney, you may wish to consult one.)

      If you do not want the court to grant the relief sought in the motion or
objection, or if you want the court to consider your views on the motion or
objection, within ​fourteen (14) days of the date of this notice, you or your attorney
must:

1.         File with the court a written response or an answer, explaining your
           position at:1
                           United States Bankruptcy Court
                           211 West Fort Street, Suite 2100
                                Detroit, Michigan 48226

           If you mail your response to the court for the filing, you must mail it
           early enough so the court will ​receive it on or before the date stated
           above. All attorneys are required to file pleadings electronically.

           You must also send a copy to:


1
    Response or answer must comply with F. R. Civ. P. 8(b), (c) and (e)



    19-30639-jda        Doc 31       Filed 05/03/19        Entered 05/03/19 13:41:54   Page 10 of 13
            David P. Miller                        Office of the U.S. Trustee
            645 Griswold, Suite 3900               211 W. Fort Street, Suite 700
            Detroit, Michigan 48226                Detroit, MI 48226

      If a response or answer is timely filed and served, the clerk will schedule
a hearing on the motion and you will be served with a notice of the date, time
and location of the hearing.

      If you or your attorney do not take these steps, the court may decide
that you do not oppose the relief in the motion or objection and may enter an
order granting that relief.

                                          Respectfully submitted,

                                          CLAYSON, SCHNEIDER & MILLER, P.C.

Dated: May 3, 2019                        /s/ David P. Miller, attorney
                                          David P. Miller (P79911)
                                          645 Griswold, Suite 3900
                                          Detroit, MI 48226
                                          (313) 237-0850
                                          david@detlegal.com




 19-30639-jda   Doc 31   Filed 05/03/19   Entered 05/03/19 13:41:54   Page 11 of 13
                  UNITED STATES BANKRUPTCY COURT
                   EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION
In the Matter of:                          In Bankruptcy:

SANDRA LYNN HOOTMAN,                                       Case No. ​19-30639-dof
                                                           Chapter 13
      Debtor(s).                                           Hon. Daniel Opperman


                          CERTIFICATE OF SERVICE

      I hereby certify that on ​May 3, 2019​, I (or an employee of Clayson,

Schneider & Miller, P.C.), served the following paper(s):

Chapter 7 Trustee Timothy J. Miller’s Objection to Debtor’s Claims of
Exemption, Brief in Support, Proposed Order, Notice and Certificate of Service

on the ​following parties​ located at these addresses:

United States Trustee       Dickron Bohikian                Sandra Lynn Hootman
211 West Fort Street,       748 W Grand River Ave           8202 Hyne Road
Suite 700                   Brighton, MI 48116-2392         Brighton, MI 48114-8923
Detroit, MI 48226

by filing the paper(s) with the Clerk of the Court using the Electronic Case Files

system which will send ​electronic notification of such filing to the above

referenced party(ies) or their attorney(s), as well as any additional parties that

requested electronic service of documents filed in this case.

                        [​signature appears on following page​]




 19-30639-jda    Doc 31    Filed 05/03/19   Entered 05/03/19 13:41:54   Page 12 of 13
                               Respectfully submitted,


                               CLAYSON, SCHNEIDER & MILLER P.C.

Dated: May 3, 2019             /s/ David P. Miller, attorney
                               David P. Miller (P79911)
                               645 Griswold, Suite 3900
                               Detroit, MI 48226
                               (313) 237-0850 ext. 113
                               david@detlegal.com




 19-30639-jda   Doc 31   Filed 05/03/19   Entered 05/03/19 13:41:54   Page 13 of 13
